Citation Nr: 1312963	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for Addison's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1943 to February 1946.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for Addison's disease.  After receiving new and material evidence within the appeal period, the RO continued this denial in July 2009.  In the December 2009 statement of the case, the RO granted the application to reopen but denied the underlying claim, on the merits.

In August 2011, the Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record.  When informed that the VLJ who conducted the hearing was no longer with the Board, the Veteran requested a new Travel Board hearing.  In May 2012, the Board determined that reopening of the claim was warranted and remanded the reopened claim to the RO.  In August 2012, the Veteran testified during a Travel Board hearing before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Prior to the initial Board hearing, an opinion was requested from a Veterans Health Administration physician and one was received in November 2011.  When given the opportunity to respond in February 2012, the Veteran checked the box on the Medical Opinion Response form indicating that he was submitting argument and/or evidence and requested remand to the agency of original jurisdiction for review of evidence submitted by him.  The evidence to which he referred appears to be a statement and annotation of the physician's opinion.  In the remand portion of its May 2012 decision, the  Board instructed that the RO schedule a Travel Board hearing and readjudicate the claim in light of all the evidence including the evidence recently received.  The RO scheduled the new hearing, which took place in August 2012, but the case was returned to the Board without readjudication of the claim.

The Board subsequently requested an addendum advisory opinion from the Veterans Health Administration physician who had prepared the November 2011 opinion.  The addendum advisory opinion was provided in January 2013 and the Veteran was notified of his right to review the opinion and submit additional argument or evidence in February 2013.  In April 2013, the Veteran again checked the box on the April 2013 Medical Opinion Response form indicating that he was submitting enclosed argument and/or evidence and that he did not waive RO consideration of this evidence and requested that his case be remanded to the RO for consideration of this new evidence in the first instance.  The new "evidence" to which the Veteran referred appears to be a statement in which he was "appealing your rejection until I receive the medical examination by a VA specialist as promised ... [(at) the August 2012 hearing]."

The Board first notes that the undersigned did not promise a medical examination.  Rather, he asked the Veteran if he was willing to report to such examination if one were found necessary and scheduled.  See August 2012 Hearing Transcript, at 19.  A review of the evidence at this time does not show that an examination is in order.  The Board also notes, however, that it does not appear that the Veteran has submitted new evidence, as opposed to argument, for which he requested remand for initial RO review.  Still, given that the Board's May 2012 remand instructions specifically required readjudication of the claim, given that the claim has not been readjudicated since the December 2009 statement of the case, and given the Veteran's repeated request for remand to the RO for initial review, another remand is required to ensure compliance with the May 2012 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board is responsible for ensuring compliance with its remand instructions).  The Board regrets the additional delay in the case of this 93 year old Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

After ensuring that the duty to assist has been fulfilled, readjudicate the claim of entitlement to service connection for Addison's disease in light of all evidence received since the December 2009 statement of the case.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

